Judgment and order reversed on the facts and a new trial granted, with costs to appellant to abide event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $50,000, as of the date of rendition thereof, in which event the judgment is modified accordingly, and, as so modified, is, together with the order affirmed, without costs of this appeal to either party. Held, that the verdict is against the weight of the evidence on the question of damages and is excessive.
All concur. Present — Hubbs, P. J., Davis, Sears, Crouch and Taylor, JJ.